Pfeifer, J.,
concurring.
{¶ 23} I concur with the judgment of the majority that Miller failed to establish that the board’s decision resulted from fraud or corruption or that the board abused its discretion or clearly disregarded applicable law in striking his claimed middle name of “Russo” from the ballot.
{¶24} The majority’s discussion of laches is superfluous and deflects the spotlight from the true issue in this case, the relator’s outrageous behavior. Miller’s attempted name change was an affront to the bar and to the electorate. I would award attorney fees to respondent.